Citation Nr: 1428689	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-24 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a vocal cord disability. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

3.  Entitlement to service connection for a vocal cord disability, to include as secondary to GERD. 

4.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970 with service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's September 2011 substantive appeal included a request to appear at a videoconference hearing before the Board.  Several days after receipt of the substantive appeal, the Veteran contacted the RO by telephone and stated that the hearing request was made in error.  Nevertheless, the Veteran was scheduled for a hearing before the Board at the RO in August 2012.  He was notified of the hearing in a June 2012 letter and responded with a written withdrawal of his hearing request.  The Veteran has withdrawn his request for a hearing and the Board will therefore proceed with a decision in this case.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a vocal cord disability (characterized as a throat ailment) was initially denied in an unappealed December 1970 rating decision. 

2.  The evidence received since the December 1970 rating decision is not cumulative and redundant of the other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  GERD was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

4.  A vocal chord disability, diagnosed as muscle tension dysphonia and laryngopharnygeal reflux, was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.  

5.  A low back disability, currently diagnosed as degenerative disc disease and degenerative osteoarthritis, was not present in service or until years thereafter and is not etiologically related to any incident of active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for entitlement to service connection for a vocal cord disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  GERD was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 West 2002); 38 C.F.R. § 3.303 (2013).

3.  A chronic vocal cord disability was not incurred in or aggravated by active military service and is not etiologically related to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  A chronic low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The claim for entitlement to service connection for a vocal cord disability, characterized as a throat ailment, was initially denied in a December 1970 rating decision.  The RO found that the Veteran's complaints of voice changes and hoarseness were due to a constitutional or developmental abnormality (diagnosed as a bowing of the vocal cords and a curled epiglottis) and was therefore not a disability under the law.  The Veteran did not appeal the denial of his claim, nor was new and material evidence received within one year.  Therefore, the December 1970 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002).

The evidence received since the December 1970 rating decision includes VA ear, nose, and throat (ENT) examination reports dating from October 2010, August 2011, and December 2011.  The examiner who conducted both examinations opined that the Veteran's vocal cord conditions were due to several factors, including GERD.  The claim for service connection for GERD is also part of this appeal and the VA medical opinions provide some evidence in support of a claim for secondary service connection.  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact in the case-i.e., the presence of a non-constitutional etiology for the claimed disability.  Additionally, the evidence has a reasonable possibility of substantiating the claim as service connection for GERD is also an issue before the Board.  Therefore, reopening of the claim is granted.  The RO also reopened the claim, but denied on the merits.  The Board therefore proceeds with a merits analysis as well.

Service Connection and Reopened Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

GERD and a Vocal Cord Disability

The Veteran contends that service connection is warranted for GERD and a vocal cord disability as they were incurred during active duty service.  Alternatively, the record contains some evidence suggesting that a vocal cord disability may be due in part to GERD.  

The record establishes the presence of current disabilities.  Records of private and VA treatment document findings and diagnoses of GERD since December 1998.  The Veteran was also diagnosed with muscle tension dysphonia and laryngopharnygeal reflux during a November 2011 ENT consultation at the Little Rock VA Medical Center (VAMC).  Similar diagnoses were rendered by VA examiners in multiple examinations conducted in 2010 and 2011.  Therefore, current disabilities are demonstrated.  

The record also establishes the presence of in-service injuries.  In October 1967, the Veteran complained of a sore throat accompanied by throat swelling.  He was diagnosed with a viral upper respiratory infection (URI).  In November 1967, he reported a knot in his throat causing hoarseness.  A week later, the voice hoarseness was still present and the Veteran also reported stomach cramps and pain in the epigastric area soon after eating.  Dyspepsia was diagnosed and an ENT consultation was scheduled to determine the cause of the three week history of throat hoarseness.  The Veteran's vocal cords were examined, and the ENT examiner found that the Veteran's hoarseness was related to excessive mucus in the throat.  His epiglottis obstructed the view of the vocal cords, but the examination was otherwise normal.  The Veteran's symptoms persisted through the first week of December 1967, and he was diagnosed with gastritis.  By the end of the month, the Veteran's hoarseness had improved with medication and there less mucus in his throat.  His stomach pain had also decreased.  Service records therefore document in-service injuries consisting of complaints of persistent hoarseness, a throat abnormality, and diagnoses of URIs, dyspepsia, and gastritis.  

With respect to the third element of service connection, a nexus between the Veteran's current vocal cord conditions, GERD, and active duty, service records do not support the claim.  The Veteran was treated for voice hoarseness of approximately two months duration during service, but his symptoms resolved and there are no findings of a chronic disability.  The November 1967 ENT examiner identified an abnormally shaped epiglottis, but this condition is considered a congenital or developmental defect and is not a disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Additionally, the Veteran's hoarseness was associated with excess mucus in his throat which was itself due to an acute URI.  Similarly, no chronic gastrointestinal conditions were identified during service, and the complaints of dyspepsia and gastritis resolved with medication.  The Veteran's throat and abdomen were normal upon examination for separation in August 1970 and he specifically denied a history of frequent indigestion, ENT trouble, and stomach trouble on the August 1970 report of medical history.  

Post-service treatment records also do not identify a link between the Veteran's current vocal cord and stomach symptoms and service.  In November 1970, two months after his discharge from active duty, the Veteran's private physician diagnosed a small curled epiglottis and some bowing of the vocal cords which caused the Veteran's hoarseness.  As discussed above, the abnormalities of the Veteran's epiglottis and vocal cords are not considered disabilities for the purposes of service connection.  There is also no other evidence of voice or throat problems until May 2000 when the Veteran presented with a raspy voice during an appointment with his private doctor.  Although VA treatment records document diagnoses of muscle tension dysphonia and laryngopharnygeal reflux, these disabilities were not identified until November 2011, several decades after the Veteran's separation from active duty service.  

Regarding the claim for GERD, there are no post-service complaints or findings of a chronic stomach condition until April 1996, more than 25 years after service, when private clinical records note treatment of stomach pain with prescribed medication.  A formal diagnosis and past history of GERD were not recorded by a private physician until a December 1998 examination.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's current vocal cord conditions and/or GERD were present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board also finds that the medical opinions addressing the etiology of the Veteran's claimed vocal cord disability and GERD weigh against service connection.  In September 2010, a VA examiner provided an opinion in favor of the claim for GERD, finding that the Veteran's in-service dyspepsia was a manifestation of GERD, though the condition was not diagnosed until 1998.  Although this opinion supports the Veteran's claim, the Board finds that the medical opinions weighing against service connection are more persuasive.  In October 2010, August 2011, and December 2011, the Veteran was examined by a VA ENT physician who provided medical opinions against the claims.  The ENT physician concluded that the Veteran's GERD was not associated with the findings of dyspepsia and gastritis during service as these were acute and temporary complaints that resolved with treatment.  The Veteran's GERD was instead due to his obesity, as treatment records document a 50 to 60 lb. weight increase in the decades between the Veteran's separation from service and findings of GERD in the 1990s.  Furthermore, the ENT physician provided medical opinions against the claim for service connection for a vocal cord disability, finding that the Veteran's conditions are due to GERD, improper vocal habits, and allergic rhinitis.  The ENT physician also concluded that the in-service complaints of a sore throat, hoarseness, and cough were symptoms of an acute viral URI and were not indicative of a chronic disability or due to any abnormality of the epiglottis or vocal cords.  The physical abnormalities described by the Veteran's 1970 private physician are considered variants of normal and would have no bearing on speech quality.  

The Board finds that the medical opinions from the VA ENT physician outweigh the findings of the September 2010 VA examiner.  The October 2010, August 2011, and December 2011 ENT opinions are based on a more complete review of the record, as evidenced by the lengthy, detailed, and accurate discussion of the Veteran's service and post-service medical history.  The ENT's medical opinions were also accompanied by thorough and well-explained rationale supported by numerous references to specific evidence in the record.  The September 2010 VA examiner also provided a rationale in support of his opinion, but it is not as in-depth or detailed.  The Board therefore finds the medical opinions provided by the ENT physician outweigh the findings of the September 2010 VA examiner.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

The Board has also considered the statements of the Veteran.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran's claimed disabilities are not chronic disabilities under 38 C.F.R. §§ 3.307 and 3.309 and the Veteran has not reported experiencing continuous symptoms of throat, voice, and/or stomach complaints since service.  Lay persons are competent to provide opinions on some medical issues, but the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  Therefore, the Veteran's lay opinion as to the cause of his symptoms simply cannot be accepted as competent evidence.  Id.  

In sum, the competent evidence of record establishes that the Veteran's in-service complaints of throat and stomach symptoms were manifestations of acute conditions that fully resolved.  His current chronic vocal cord and GERD disabilities did not have their onset until several decades after active duty service, and the weight of the competent medical evidence is against a nexus between the claimed disabilities and any incident of active duty service.  To the extent the Veteran contends that service connection is warranted for a vocal cord disability as secondary to GERD, the Board has determined that service connection is not warranted for this disability.  Service connection for any vocal cord condition as secondary to GERD is therefore not possible.  See § 3.310.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).

Low Back Disability

The Veteran contends that service connection is warranted for a low back disability as he experienced back pain during active duty service in Vietnam in 1967. 

The record establishes the presence of a chronic disability.  The Veteran has received consistent treatment for back pain with private and VA physicians since June 2002.  A July 2002 MRI showed diffuse lumbar disc protrusions with stenosis and the Veteran was diagnosed with degenerative osteoarthritis by a private doctor in May 2003.  He was most recently diagnosed with multilevel degenerative disc disease by a VA examiner in September 2010.  Service treatment records also document a complaint of low back pain in June 1967.  The Veteran was diagnosed with a urinary tract infection during a follow-up appointment several days later with discomfort in the lower lumbar and bladder areas.  The Board therefore finds that the first two elements of service connection-a current disability and in-service injury-are present. 

Regarding the third element of service connection, the weight of the evidence is clearly against a link between the Veteran's back condition and any incident of active duty service.  Service records do not support the claim; although the Veteran complained of low back pain in June 1967, the pain was a symptom of a urinary tract infection and not due to any injury or disease of the spine.  There are no findings of a chronic lumbar spine disability during service, and the Veteran's back was normal upon examination at separation in August 1970.  He also specifically denied having back trouble of any kind on the accompanying report of medical history.  

There is also no evidence of a low back disability for many years after the Veteran's discharge from active duty.  The earliest finding of a back condition dates from June 15, 2002, when the Veteran injured his back while working as an electrician for Union Pacific Railroad.  He sought treatment with VA and private physicians in connection with the work injury and has consistently attributed his current back condition to the June 2002 job injury.  The Veteran was diagnosed with osteoarthritis by a private doctor in May 2003, but there is no lay or medical evidence of arthritis within a year from the Veteran's separation from service to allow for service connection on a presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

There are also no competent medical opinions in support of the claim for service connection.  None of the Veteran's physicians have identified a link between the lumbar spine disability and service and treatment records contain no evidence of such a relationship.  All the private physicians who have treated and examined the Veteran attribute his back disability to the June 2002 work injury and a September 2010 VA examiner also provided a medical opinion against the claim.  The VA examiner concluded that the Veteran's back complaints during service were referred pain from a bladder infection and the current injurious back condition did not start until the 2002 work injury.  

The Veteran has also not reported a history of back pain since service.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.309(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported experiencing low back pain since active duty.  He stated in May 2009 that he experienced some back pain during service, but he has never reported the presence of continuous back pain since that time.  Private and VA treatment records also universally document the Veteran's history of back pain beginning in June 2002.  As the Veteran has not reported a continuity of symptoms since service, service connection under 38 C.F.R. § 3.303(b) is not possible. 

The Board has considered the Veteran's lay statements that his current disability is related to back pain during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of back pain, but finds that his opinion as to the cause of the back pain simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the Veteran's contentions are clearly outweighed by the competent medical evidence of record and his statements to various medical providers dating the onset of back pain to the June 2002 work injury.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's current low back disability was more than 30 years after his separation from active duty service and after a serious work-related back injury.  In addition, the weight of the competent evidence is clearly against the claim.  The Board therefore concludes that the evidence is against a nexus between the claimed disability and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim. Under the applicable law and regulations, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).

Regarding the claim to reopen service connection for a vocal cord disability, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  

With respect to the other claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2009 letter.  The letter also contained notice regarding the disability-rating and effective-date elements of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  In August 2009 and October 2009 statements, the Veteran indicated that records from some of his private physicians are not available due to the length of time that has passed since the treatment was rendered.  He also reported that he provided VA with all relevant and available private treatment records.  Additionally, the Veteran was provided proper VA examinations in September 2010, October 2010, August 2011, and December 2011 to include medical opinions addressing the etiology of his claimed disabilities.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having been received, reopening of the claim for service connection for a vocal cord disability is granted. 

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a vocal cord disability, to include as secondary to GERD, is denied. 

Entitlement to service connection for a low back disability is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


